DETAILED ACTION
Claims 1-6 are allowed.
This office action is responsive to the amendment filed on 10/21/21.  As directed by the amendment: claim 1 has been amended; claims7-12 have been cancelled; and no claims have been added.  Thus, claims 1-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a coupling device using a coupling member to couple a first plate made of a first metal and a second plate made of a second metal to each other including the claimed first and second electrode, power source,  driver and controller including such that the first metal has a melting point lower than than a melting point of the second metal and a melting point of the third metal in which the coupling member has a body and a pilot portion at a center of a flat surface of the body and protruding in an extending direction in which the pilot portion is solid and the controller is configured to, while maintaining the contact state, control the power source to electrify the coupling member, the first plate, and the second plate while controlling the driver to apply pressure to the coupling member, the first plate, and the second plate to melt a facing portion of the first plate facing the pilot portion of the coupling member, and discharge the melted fracing portion to a farther side of the pilot portion through the plurality of discharge grooves formed on the coupling member as recited in Claim 1.
          The closest prior art references of record are Spinella et al. (US 2016/0167158) and Hain (WO 2013064618).  While Spinella does teach the first and second electrodes, recited power source and controller, Spinella does not disclose the claimed flat portion at the center of the pilot portion and the flat surface, a plurality of discharge grooves formed radially extending from the pilot portion, and removing the melted facing portion to a father side of the pilot portion through the plurality of discharge grooves 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761